Title: Thomas Jefferson to Arthur S. Brockenbrough, 17 August 1819
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


          
            Poplar Forest. Aug. 17. 19.
          
          Th Jefferson incloses to mr Brockenbrough two letters merely because they relate to his department. Andrei who writes one, is a great artist & excellent man, and his recommendation would be weighty if we wanted the workmen he recommends at all. Gorman will be with you within not many days. he has worked here under my eye about 3 weeks, dressing and laying some hearthstones and marble slabs. I find him well informed, industrious very skilful, sober & good humored, and think he will be a valuable acquisition. he understands the business from the quarrying to conducting the work to the outlines for the Sculptor. I salute you with friendship and respect.
        